Title: From George Washington to John Hancock, 9 February 1776
From: Washington, George
To: Hancock, John



Sir,
Cambridge Feby 9th 1776.

The purport ⟨o⟩f this Letter, will be directed to a single object—through you I mean to lay it before Congress, and at the same time that I beg their serious attention to the subject, to ask pardon for intruding an opinion, not only unasked, but in some measure repugnant to their Resolves.
The disadvantages attending the limited Inlistment of Troops, is too apparent to those who are eye witnesses of them to render any animadversions necessary; but to Gentlemen at a distance, whose attention is engross’d by a thousand important objects, the case may be otherwise.
That this cause precipitated the fate of the brave, and much to be lamented Genl Montgomerie, & brought on the defeat which followed thereupon, I have not the most distant doubt of; for had he not been apprehensive of the Troops leaving him at so important a crisis, but continued the Blockade of Quebec, a Capitulation, from the best Accts I have been able to collect, must inevitably have followed. And, that we were not obliged at one time to dispute these Lines under disadvantageous Circumstances (proceeding from the same cause, to wit, the Troops disbanding of themselves before the Militia could be got in) is to me a matter of wonder & astonishment; and proves, that General Howe was either unacquainted with our Situation, or restraind by his Instructions from putting any thing to a hazard till his re-inforcements should arrive.
The Instance of General Montgomery—I mention it because it is a striking one—for a number of others might be adduced; proves that instead of having Men to take advantage of Circumstances, you are in a manner compell’d, Right or Wrong, to make Circumstances yield to a Secondary consideration—Since the first of December I have been devising every means in my power to secure these Incampments, and though I am sensible that we never have, since that period, been able to act upon the Offensive, and at times not in a condition to defend, yet the cost

of Marching home one set of Men—bringing in another—the havock & waste occas⟨ione⟩d by the first—the repairs necessary for the Second, with a thousand incidental charges and Inconveniencies which have arisen, & which it is scarce possible either to recollect or describe, amounts to near as much as the keeping up a respectable body of Troops the whole time—ready for any emergency—would have done.
To this may be added that you never can have a well Disciplined Army.
To bring Men well acquainted with the Duties of a Soldier, requires time—to bring them under proper discipline & Subordination, not only requires time, but is a Work of great difficulty; and in this Army, where there is so little distinction between the Officers and Soldiers, requires an uncommon degree of attention—To expect then the same Service from Raw, and undisciplined Recruits as from Veteran Soldiers is to expect what never did, and perhaps never will happen—Men who are familiarizd to danger meet it without shrinking; whereas those who have never seen Service often apprehend danger where no danger is—Three things prompt Men to a regular discharge of their Duty in time of Action, Natural bravery—hope of reward—and fear of punishment—The two first are common to the untutor’d, and the Disciplin’d Soldier; but the latter, most obviously distinguishes the one from the other. A Coward, when taught to believe, that if he break⟨s⟩ his Ranks, & abandons his Colours, will be punished with Death by his own party, will take his chance against the Enemy; but the Man who thinks little of the one, and is fearful of the other, acts from present feelings, regardless of consequences.
Again, Men of a days standing will not look forward, and from experience we find, tha⟨t⟩ as the time approaches for their discharge they grow careless of their Arms, Ammunition, Camp Utensils, &ca; nay even the Barracks themselves have felt uncommon Marks of Wanton depredation, and lays us under fresh trouble, and additional expence, in providing for every fresh sett; when we find it next to impossible to procure such Articles as are absolutely necessary in the first Instance—To this may be added the Seasoning which new Recruits must have to a Camp—& the loss, consequent thereupon. But this is not all, Men ingaged for a short, limited time only, have the Officers

too much in their power; for to obtain a degree of popularity, in order to induce a second Inlistment, a kind of familiarity takes place which brings on a relaxation of Discipline—unlicensed furloughs—and other Indulgences incompatable with order and good government; by which means, the latter part of the time for which the Soldier was engaged, is spent in undoing what you were aiming to inculcate in the first.
To go into an enumeration of all the Evils we have experienced in this late great change of the Army—and the expence incidental to it—to say nothing of the hazard we have run, and must run, between the discharging of one Army and Inlistment of another (unless an Inormous expence of Militia is incurrd) would greatly exceed the bounds of a Letter; what I have already taken the liberty of saying, will serve to convey a general Idea of the matter, & therefore I Shall, with all due deference, take the freedom to give it as my opinion, that if the Congress have any reason to believe that there will be occasion for Troops another year, and consequently of another Inlistment, they would save money, & have infinitely better Troops if they were, even at a bounty of twenty, thirty, or more Dollars to engage the Men already Inlisted (till Jany next) & such others as may be wanted to compleat to the Establishment, for and during the War. I will not undertake to say that the Men can be had upon these terms, but I am satisfied that it will never do to let the matter alone, as it was last year, till the time of Service was near expiring—The hazard is too great in the first place—In the next, the trouble and perplexity of disbanding one Army and raising another at the same Instant, & in such a critical Situation as the last was, is scarcely in the power of Words to describe, and such as no Man who has experienced it once will ever undergo again.
If Congress should differ from me in Sentiment upon this point, I have only to beg, that they will do me the justice to believe, that I have nothing more in view than what to me appears necessary, to advance the publick Weal, although in the first Instance it will be attended with a capitol expence—And, that I have the honour to be with all due deference & respect theirs, and Your Most & Obedient & faithful Hble Servt

Go: Washington

